Citation Nr: 1500948	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-45 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of hernia surgery.

2.  Entitlement to service connection for residuals of hydrocele surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1951 to July 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO in Winston-Salem, North Carolina.  The case was previously before the Board in July 2012 where, in pertinent part, the Board remanded the issues on appeal for a VA examination and aggravation opinion.  Subsequently, in a March 2013 decision, the Board denied service connection for hernia and hydrocele surgery residuals.  

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated and remanded the March 2013 Board decision.  Specifically, the Court held that the Board erred in failing to ensure that the directives of the July 2012 Remand had been followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

The Board now remands the issues on appeal to obtain the necessary VA disability aggravation opinions.  This additional development, pursuant to the July 2014 Court memorandum decision, is required to provide an adequate statement of reasons and bases in the analysis of these issues.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court order).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Per the instructions of the Court, another remand is required in this case to ensure that there is a complete record upon which to decide the issues of service connection for hernia and hydrocele surgery residuals.  Pursuant to the July 2012 Board Remand, the Veteran was afforded a VA examination in September 2012.  When VA undertakes to provide a veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Pursuant to the July 2012 Board Remand, the VA examiner was to render aggravation opinions concerning the Veteran's pre-existing hernia and hydrocele disabilities.  No such opinions were advanced.  Further, the opinion offered by the VA examiner was ambiguous.  The VA examiner stated that present symptoms were more likely than not resulting from previous surgeries to correct the left-inguinal hernia; however, the VA examiner did not specify whether such symptoms were the result of the pre-service surgeries, the in-service surgery, or a combination of both.  As such, a remand is necessary to obtain the appropriate opinions and clarifications.

The Board also notes that in April 2014 VA received a statement from the Veteran indicating that he was providing VA with a CD containing over 1,000 records for VA's review.  It is unclear to the Board whether these records were uploaded to the VBMS and/or Virtual VA systems.  On remand the AOJ should confirm that these records were uploaded to the appropriate online system, and if not, ensure that the documents are properly uploaded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify that the documents found on the CD referenced in the Veteran's April 2014 statement have been uploaded to the appropriate online file.  If such documents have not been uploaded, the AOJ should do so.  Once the AOJ has confirmed that the documents have been uploaded to the appropriate online file, a notation of such should be made in the record.

2.  Return the September 2012 VA examination report to the VA examiner who conducted the examination for an addendum opinion on the issue of aggravation.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinions:

A)  In the September 2012 VA examination report, the VA examiner stated that "the present symptoms are more likely than not resulting from the previous surgeries to correct the left-inguinal hernia."  The VA examiner should clarify which current symptoms, if any, are related to the Veteran's in-service hernia surgery.

B)  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran's hernia, which existed prior to service, was not aggravated (worsened beyond normal progression) during service?

C)  Is there clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran's hydrocele, which existed prior to service, was not aggravated (worsened beyond normal progression) during service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If it is the examiner's opinion that there was permanent worsening beyond a normal progression (i.e., aggravation) of either the hernia and/or hydrocele, the examiner should identify the baseline level of severity of the disabilities prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

In considering the above questions, the VA examiner should specifically address whether the Veteran's pre-existing hernia and/or hydrocele were aggravated by the Veteran's in-service hernia repair surgery and/or any falls the Veteran sustained during service.

3.  Then readjudicate the Veteran's claims for service connection for hernia and hydrocele surgery residuals.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




